                                            Case 3:19-cv-07171-SI Document 29 Filed 12/04/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JOHN F. VERNACCHIO,                                Case No. 19-cv-07171-SI
                                   7                    Plaintiff,
                                                                                            ORDER DENYING REQUEST FOR
                                   8             v.                                         COUNSEL
                                   9     RON DAVIS, et al.,                                 Re: Dkt. No. 28
                                  10                    Defendants.

                                  11          Plaintiff requests that counsel be appointed to represent him in this action. A district court
                                  12   has the discretion under 28 U.S.C. §1915(e)(1) to designate counsel to represent an indigent civil
Northern District of California
 United States District Court




                                  13   litigant in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.
                                  14   1986). This requires an evaluation of both the likelihood of success on the merits and the ability of
                                  15   the plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved.
                                  16   See id. Neither of these factors is dispositive and both must be viewed together before deciding on
                                  17   a request for counsel under § 1915(e)(1). Here, exceptional circumstances requiring the appointment
                                  18   of counsel are not evident. Plaintiff stated cognizable claims regarding his discharge from a prison
                                  19   job, but the court cannot at this time determine the likelihood of success on the merits because
                                  20   defendants have not yet made their position known. Plaintiff adequately articulated his claims pro
                                  21   se and the claims are not particularly complex. Since filing this action, plaintiff has been released
                                  22   from prison; in the free world, he has better access to resources to learn more about prosecuting his
                                  23   claims and to prepare for defendants’ motion for summary judgment expected to be filed in January
                                  24   2021. For these reasons, the request for appointment of counsel is DENIED. Docket No. 28.
                                  25          IT IS SO ORDERED.
                                  26   Dated: December 4, 2020
                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
